       Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


VERONICA RAMIREZ,

                 Plaintiff,

v.                                                            20-cv-824 MV/SMV

OFFICER JOSEPH J. MARTINEZ,
EBETH CRUZ-MARTINEZ,
WARDEN MARIANNE VIGIL, and
CAPTAIN ROBERT GONZALES,
in their individual capacities,

                 Defendants.



                              MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Robert Gonzales’ Partial Motion

for Judgment on the Pleadings as to Plaintiff’s Claims Pursuant to the New Mexico Tort Claims

Act [Doc. 24].     The Court, having considered the Motions and relevant law, finds that the

Motion is well-taken and will be granted.

                                         BACKGROUND

       On August 17, 2020, Plaintiff Veronica Ramirez commenced the instant action by filing

her Complaint for Civil Rights Violations, State Tort Claims and Damages.        Doc. 1.   The

allegations in the Complaint arise out of the alleged sexual assault and retaliation that she

experienced while she was an inmate at the Springer Correctional Center (“SCC”). See,

generally, id. Plaintiff names as a defendant, inter alia, Robert Gonzales, who is alleged to

have been a Captain and Chief of Security with SCC and employed by NMCD during the


                                                  1
       Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 2 of 7




relevant time-period. Id. ¶ 6.     Plaintiff sues Gonzales “in his individual capacity,” and alleges

that he “was acting under color of state law during the acts complained of.”     Id.

       Gonzales is named as a defendant in three counts of the Complaint:       Count I, Cruel and

Unusual Punishment in Violation of the Eighth Amendment; Count II, Retaliation in Violation of

the First Amendment; and Count IV, Negligent Operation or Maintenance of a Public Facility.

Plaintiff asserts that this Court has federal question jurisdiction over Counts I and II, which

allege violations of the United States Constitution, and pendent jurisdiction over Count IV,

which alleges a violation of New Mexico state law.      On the instant motion, Gonzales moves to

dismiss only Count IV as against him. Plaintiff opposes the motion.

                                            STANDARD

       Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, “[a]fter the pleadings are

closed – but early enough not to delay trial – a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12.    “The standard of review for a motion for judgment on the pleadings is the

same standard applied in considering a motion to dismiss under Rule 12(b)(6).”         Rigler v.

Lampert, 248 F. Supp. 3d 1224, 1231 (D. Wyo. 2017) (citing Nelson v. State Farm Mut. Auto.

Ins. Co., 419 F.3d 1117, 1118 (10th Cir. 2005); Fleming v. Coulter, 573 F. App’x 765, 768 (10th

Cir. 2014); Myers v. Koopman, 738 F.3d 1190, 1193 (10th Cir. 2013)). Under Rule 12(b)(6), a

Court may dismiss a complaint for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6).    “The nature of a Rule 12(b)(6) motion tests the sufficiency of the

allegations within the four corners of the complaint.” Mobley v. McCormick, 40 F.3d 337, 340

(10th Cir. 1994).     When considering a Rule 12(b)(6) motion, the Court must accept as true all

well-pleaded factual allegations in the complaint, view those allegations in the light most

favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Smith v.

                                                  2
       Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 3 of 7




United States, 561 F.3d 1090, 1097 (10th Cir. 2009), cert. denied, 130 S. Ct. 1142 (2010).

                                           DISCUSSION

          In Count IV of the Complaint, Plaintiff asserts that Gonzales breached his duty to protect

her health and safety by failing to ensure that she was housed in a facility where she was not

subjected to sexual abuse, coercion, and harassment by correctional officers.      Doc. 1 ¶¶ 78-79.

This negligent conduct, Plaintiff further asserts, “constitutes negligent operation or maintenance

of a public facility for which immunity is waived pursuant to NMSA 1978, § 41-4-6.”         Id. ¶ 80.

On the instant motion, Gonzales moves to dismiss this Count as to him, on the basis that the state

of New Mexico has only waived immunity for “actions commenced in the state district courts,”

and thus that, as an employee of the state of New Mexico, he is immune from suit in this Court

on Plaintiff’s negligence claim.    Doc. 24 at 2.

          “The eleventh amendment generally bars lawsuits in federal court seeking damages

against states as well as against state agencies, departments, and employees acting in their

official capacity.”    Bishop v. John Doe 1, 902 F.2d 809, 810 (10th Cir. 1990).     Nonetheless, a

state “may waive its eleventh amendment immunity and consent to suit against itself, related

entities and employees.” Id.       Under the New Mexico Tort Claims Act (“NMTCA”), “the State

of New Mexico has consented to suits against its entities and employees acting within the scope

of their duty for enumerated unintentional torts.” Id.     Of relevance here, those torts include

negligence in the operation or maintenance of a public facility. N.M. Stat. Ann. § 41-4-6

(1978).

          In Bishop, however, the Tenth Circuit specifically recognized that New Mexico’s consent

to suit “is limited to actions commenced in the state district courts.”   Bishop, 902 F.2d at 810

(quoting N.M. Stat. Ann. § 41-4-18A, which provides, “Exclusive original jurisdiction for any

                                                    3
          Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 4 of 7




claim under the Tort Claims Act shall be in the district courts of New Mexico,” and N.M. Stat.

Ann. § 41-4-4F, which states that nothing in prior subsections shall constitute “waiver of the

state’s immunity from suit in federal court under this eleventh amendment”). Accordingly, the

Bishop Court held that the plaintiff in the case before it could not “pursue his claim against the

New Mexico Department of Corrections and its employees acting within the scope of their

employment in the federal district court, but rather [was] relegated to the state district court to

seek relief consistent with the limited waiver of immunity under § 41-4-18.” Bishop, 902 F.2d

at 810.

          Gonzales invokes eleventh amendment immunity and argues that under Bishop, this

Court must dismiss Plaintiff’s claim under the NMTCA as against him. Doc. 24 at 2.            In

response, Plaintiff argues that the eleventh amendment does not apply here for three reasons:

(1) she has sued Gonzales in his individual, rather than in his official, capacity; (2) this Court has

pendent jurisdiction over her NMTCA claim; and (3) the facts of this case fit within the

parameters of the waiver of immunity set forth in § 41-4-6 for negligent operation or

maintenance of a public facility.   Doc. 29 at 3-6.    None of these arguments is availing.

          First, Plaintiff argues that “the Eleventh Amendment does not preclude this Court from

exercising jurisdiction over the state claim[]” against Gonzales because he is “being sued in [his]

individual capacit[y].” Id. at 4. This Court has considered and rejected this argument,

explaining that even where a defendant is named in his individual capacity, “the lawsuit

ultimately seeks to recover money from the state.” Conner v. Rodriguez, No. 10-cv-512, 2011

WL 13289643, at *2 (D.N.M. Aug. 10, 2011).         As the Court noted in Conner, the NMTCA

indemnifies in full any public employee when liability is sought for a ‘tort alleged to have been

committed by the public employee while acting within the scope of his duty.”        N.M. Stat. Ann.

                                                  4
       Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 5 of 7




§ 41-4-4. Here, the Complaint “makes it clear that the allegations against [Gonzales] pertain to

actions performed within the scope of his duty” as “Chief of Security as SCC.”      Conner, 2011

WL 13289643, at *2; Doc. 1 ¶ 21.

        “The eleventh amendment bars a suit for damages in federal court when the action is in

essence one for recovery of money from the state and the state is the real, substantial party in

interest, notwithstanding that individual officials are nominal defendants.” Wojcienchowski v.

Harriman, 607 F. Supp. 631, 633 (D.N.M. 1985).        Notably, the only “narrow exception” to the

bar of eleventh amendment immunity “occurs when a state official is sued for non-monetary

injunctive relief from constitutional violations in his individual capacity.” Id.   This exception

is not applicable here, as Plaintiff seeks only compensatory and punitive damages from

Gonzales, rather than injunctive relief.   Doc. 1 at 8.   Thus, “[b]ecause the State would be

obligated to pay any money judgment entered against [Gonzales], the State is the real party in

interest and may not be sued without a waiver of sovereign immunity.” Conner, 2011 WL

13289643, at *2.    And as explained above, New Mexico has not waived immunity to suit in

federal court.

        Indeed, neither of the cases cited by Plaintiff in support of her argument suggest to the

contrary. Those cases stand for the unrelated proposition that the eleventh amendment does not

bar suits brought pursuant to 42 U.S.C. § 1983 against state officials in their individual capacities

for violation of federal rights.   See Hafer v. Melo, 502 U.S. 21, 31 (1991) (holding that “state

officials, sued in their individual capacities, are ‘persons’ within the meaning of § 1983” and that

the “Eleventh Amendment does not bar such suits”); Scheuer v. Rhodes, 416 U.S. 232, 237

(1974) (“[I]t has been settled that the Eleventh Amendment provides no shield for a state official

confronted by a claim that he had deprived another of a federal right under the color of state

                                                  5
          Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 6 of 7




law.”).    The issue on the instant motion is not Plaintiff’s § 1983 claims, but rather her NMTCA

claim.     In short, Plaintiff has pointed to no authority to refute Gonzales’s argument that, despite

being named as a defendant in his “individual capacity,” he is entitled to invoke eleventh

amendment immunity as to Plaintiff’s NMTCA claims.

          Next, Plaintiff argues that this Court may exercise supplemental jurisdiction over

Plaintiff’s NMTCA claim because it has original jurisdiction over her § 1983 claims and her

NMTCA claim is part of the same case or controversy.         Doc. 29 at 4-5. Again, this Court has

considered and rejected this argument as “incorrect as a matter of law.” Quarrie v. New Mexico

Inst. of Mining & Tech., No. 13-cv-349, 2014 WL 11456598, at *2 (D.N.M. Feb. 25, 2014).             As

the Quarrie Court explained, “immunity under the Eleventh Amendment is not abrogated by 28

U.S.C. § 1367, and therefore, § 1367 does not authorize federal district courts to exercise

jurisdiction over claims against nonconsenting states.” Id. (citing Raygor v. Regents of Univ. of

Minnesota, 534 U.S. 533, 542 (2002) (holding that “§ 1367(a)’s grant of jurisdiction does not

extend to claims against nonconsenting state defendants”)). Plaintiff has pointed to no contrary

authority to suggest that Gonzales has lost the right to invoke eleventh amendment immunity

solely because this Court otherwise would have supplemental jurisdiction over her NMTCA

claim.

          Finally, Plaintiff argues that her allegations “fall comfortably within the ambit of current

New Mexico precedent construing Section 41-4-6 of the NMTCA,” which waives immunity as

to public employee’s negligent operation or maintenance of a public facility.       Doc. 29 at 6.

Whether the factual allegations in the Complaint are sufficient to state a claim under Section 41-

4-6, however, is irrelevant to the separate issue raised by Gonzales of whether, in the first

instance, New Mexico has waived immunity to suit in federal court on claims brought pursuant

                                                    6
       Case 2:20-cv-00824-MV-SMV Document 34 Filed 04/07/21 Page 7 of 7




to the NMTCA.     As discussed above, Plaintiff has provided no authority for the Court to

conclude that New Mexico has done so. Accordingly, assuming arguendo that Plaintiff’s

allegations are sufficient to state a claim under § 41-4-6, because Gonzales has invoked eleventh

amendment immunity, this Court is constrained to hold that Plaintiff may not pursue that claim

in this Court.

                                        CONCLUSION

        Plaintiff has failed to establish either than New Mexico has waived eleventh amendment

immunity to suit in federal court on claims brought pursuant to the NMTCA or that Gonzales has

not properly invoked such immunity here as to Plaintiff’s claim pursuant to § 41-4-6 (Count IV).

        IT IS THEREFORE ORDERED that Defendant Robert Gonzales’ Partial Motion for

Judgment on the Pleadings as to Plaintiff’s Claims Pursuant to the New Mexico Tort Claims Act

[Doc. 24] is GRANTED as follows: Count IV of the Complaint is dismissed without prejudice

as to Gonzales.



        DATED this 7th day of April 2021.




                                             MARTHA VÁZQUEZ
                                             United States District Judge




                                                7
